DETAILED ACTION
Claims 3-14, 20-21, and 28 are pending and currently under review.
Claims 1-2, 15-19, 22-27, and 29 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/27/2022 has been entered.  Claims 3-14, 20-21, and 28 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/28/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-14, 20-21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 2013/0056672) in view of Belcher (US 2006/0196658) and Orban et al. (US 2015/0275649), and alternatively over the aforementioned prior art and further in view of Brown (US 5,622,216) and Moyer et al. (US 4,675,604).
Regarding claim 20, Johnston teaches a method for direct digital manufacturing of fiber reinforced parts [0002]; wherein said method includes 
Johnston et al. further teaches that depending on the additive process used, the matrix material may be a metal and be fused by sintering using a laser beam [0010, 0012, 0042].  In heating the metallic matrix material to a sintering temperature, that temperature necessarily approaches the melting point of the metallic material and exceeds the Curie temperature as would have been recognized by one of ordinary skill.  More specifically, Johnston teaches Al, Ti, Fe, and Ni as matrix materials and Fe, Ni, and Co as potential magnetic metallic fibers, wherein the melting point and curie temperature of Ni, for example, is 1453 degrees C and 354 C, respectively [0035, 0037].  Therefore, the scope of Johnston’s sintering/fusing would naturally require heating above the Curie temperature.
Johnston et al. does not expressly teach the shape of a pipe.  However, the examiner notes that additive manufacturing is a commonly known method of producing any part shape as desired, wherein the specific part shape is mere an 
Johnston et al. and Brown do not expressly teach a keyway in the pipe or the further claimed steps of moving a second article inside the pipe as claimed, detecting said magnetic mark, aligning, and coupling a second article as claimed.  However, the examiner submits that these features would have been obvious in view of the prior art.  
Belcher discloses that it is known to provide wellbore pipes with grooves on the inner surface to desirably control fluid flow and avoid slug formation [0002-0006, fig.2].  Therefore, it would have been obvious to one of ordinary skill to modify the method of the aforementioned prior art by providing a groove for the 

Regarding claim 3, the aforementioned prior art discloses the method of claim 20 (see previous).  Johnston et al. discloses that the material can include metals as stated previously [0035].
Regarding claims 4-5, the aforementioned prior art discloses the method of claim 20 (see previous).  As stated previously, Johnston et al. discloses that the magnetic material can be Ni, which is known to have a curie temperature of greater than 300 F as recognized by one of ordinary skill.
Regarding claims 6-7, the aforementioned prior art discloses the method of claim 20 (see previous).  Johnston further teaches using electromagnets to create a magnetic field [0010].
Regarding claims 8-11, the aforementioned prior art discloses the method of claim 20 (see previous).  Johnston et al. further teaches sintering with an 
Regarding claims 12-13, the aforementioned prior art discloses the method of claim 11 (see previous).  Johnston et al. further teaches that the laser energy beam and electromagnetic can be movable or stationarily mounted [0039].
Regarding claim 14, the aforementioned prior art discloses the method of claim 20 (see previous).  Johnston et al. further teaches that the magnetic field strength may be altered [0046].
Regarding claim 21, the aforementioned prior art discloses the method of claim 20 (see previous).  As stated previously, Orban et al. expressly teaches detecting the location of and information generated from the mark [0050-0051].
Regarding claim 28, the aforementioned prior art discloses the method of claim 20 (see previous).  Orban et al. further teaches that the tether can function in combination with a computer [0014].  The examiner reasonably considers this to be an actuator since the probe motion is controlled by a tether, which would naturally involve the translations of signals (ie. from computer or human operator) into motion of the probe.
.

Response to Arguments
Applicant notes on p.6 of the remarks filed 1/27/2022 that the prior art of Johnston et al. was not provided to applicant and accordingly requests Johnston et al. to be included in the subsequent PTO-892 form.  In response, the examiner notes that Johnston et al. was previously relied upon in the office action mailed 7/10/2020.  Thus, the reference of Johnston et al. has been clearly relied upon and previously provided to applicant in the prosecution history.  Nonetheless, reference to Johnston et al. in the current PTO-892 form is provided.
Applicant’s arguments, filed 1/27/2022, have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
	No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734